Citation Nr: 1535255	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-18 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for a postoperative left knee disability.

2.  Entitlement to increases in the ratings for external hemorrhoids (currently assigned "staged" ratings of 0 percent prior to October 1, 2014, and 20 percent from that date).

3.  Entitlement to increases in the ratings for gastroesophageal reflux disorder (GERD), (currently assigned "staged" ratings of 0 percent prior to June 19, 2013, and 10 percent from that date).



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) with the Mississippi Army National Guard from May to November 1986, and had periods of active duty [Federalized] service with the National Guard from December 1990 to May 1991, from July 2004 to January 2006, and from May 2009 to May 2010, and had further National Guard service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Winston-Salem, North Carolina RO in July 2010 (which granted service connection for GERD, rated 0 percent, effective May 24, 2010, and for external hemorrhoids, rated 0 percent, effective June 25, 2010) and September 2010 (which denied service connection for a left knee disability).  An interim (November 2014) rating decision granted a 20 percent rating for external hemorrhoids, effective October 1, 2014, and a 10 percent rating for GERD, effective June 19, 2013.  Those issues are characterized to reflect that "staged" ratings have been assigned, and that all "stages" remain on appeal.  The Veteran's record is in the jurisdiction of the Jackson, Mississippi RO.


FINDINGS OF FACT

1.  A left knee disability was not manifested during ACDUTRA or Federalized active duty service prior to July 2004; was noted on the Veteran's entrance to active duty service in 2004; and is not shown to have increased in severity during his active duty service from July 2004 to January 2006 or from May 2009 to May 2010.

2.  Prior to October 1, 2014, the Veteran's hemorrhoids were not shown to be more than mild or moderate; large or thrombotic hemorrhoids which were irreducible or with excessive redundant tissue evidencing frequent recurrences were not shown.

3.  From October 1, 2014, the Veteran's hemorrhoids are not shown to have been more severe than with persistent bleeding and with secondary anemia or with fissures; the 20 percent rating assigned is the maximum schedular rating for hemorrhoids; the evidence does not present a disability picture that renders the regular schedular criteria inadequate.

4.  It is reasonably shown that throughout since the award of service connection, the Veteran's GERD has been manifested by two or more of the symptoms for a 30 percent rating, to a lesser severity; at no time is the GERD shown to have been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§§ 1110, 1112, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  A compensable rating for the Veteran's hemorrhoids prior to October 1, 2014; and/or a rating in excess of 20 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code (Code) 7336 (2015).

3.  The Veteran's GERD warrants a 10 percent rating from (the earlier effective date of) May 25, 2010; a rating in excess of 10 percent is not warranted for any period of time under consideration.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.20, 4.21, 4.114, Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in March 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  

Regarding the increased ratings claims, as the rating decisions on appeal granted service connection and assigned disability ratings and effective dates for the awards, statutory notice had served its purpose, and its application was no longer required.  An April 2013 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings, and a November 2014 supplemental SOC (SSOC) readjudicated the matters after the appellant responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008)

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in April 2010, May 2010, August 2010, July 2011, July 2014, and October 2014, and for a March 2013 record review and opinion, which the Board finds to (cumulatively) be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Left knee disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes periods of Federalized National Guard service.  38 U.S.C.A. §§ 101(22)(23)(24)(27), 1131; 38 C.F.R. § 3.6(C)(3).  A member of the National Guard serves in the federal military only when formally called into the military service of the United States.  At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor.  For a period of National Guard service to be qualifying service for VA compensation benefits, the period of service must have been when the National Guardsman was ordered into Federal service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505; 38 C.F.R. §§ 3.6(c), (d).]

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Where a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies, meaning that for service connection to be warranted, it must be shown that a preexisting injury or disease was aggravated by a veteran's active military, naval, or air service.  Aggravation will be found where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

To trigger the presumption of aggravation, the Veteran (i.e. the evidence of record) must simply show that there was an increase in disability during his time in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran meets that showing, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  See Wagner, 370 F.3d at 1096.  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002). 

The Veteran's pre-2002 STRs are silent for knee complaints, injuries, or findings of clinical abnormalities.  Notably, on April 1991 examination for ETS from his 1990/91 period of Federalized service a history of knee injury or knee complaints was not noted, and the lower extremities were normal on clinical evaluation.  

In 2002 (not during a period of Federalized service), the Veteran underwent arthroscopic meniscectomy of the left knee (with mild traumatic arthritis noted).  Thereafter, he served on Federalized active duty from July 2004 to January 2006, and from May 2009 to May 2010.  He contends that his Federalized active duty service aggravated the pre-existing left knee disability.  

An April 2003 permanent profile was issued for postoperative knee problems.  A December 2005 statement of medical examination and duty status notes that the Veteran was deployed to Iraq from January 2005 to December 2005 and that wear of IBA and Kevlar may have contributed to head, neck, shoulder, back, hip, and knee pain.  In a January 2006 report of medical assessment, the Veteran cited knee pain as a problem on active duty for which he did not seek medical care; he indicated that he was on a permanent profile for his knees.  On March 2006 VA examination, the Veteran had a steady gait and full range of motion without pain; muscle strength was 5/5.  A December 2007 permanent profile was issued for medial meniscus tear with surgical repair, with chronic swelling after prolonged runs.  A September 2009 individual sick slip notes complaints of knee swelling and pain; he was returned to duty with ice and Motrin.  On March 2010 service separation examination, there were no knee complaints.

On April 2010 VA joints examination, the Veteran reported that his left knee symptoms began in about 1998, with gradual onset noted upon running.  He reported that in 2001, he underwent surgery to repair a meniscus derangement; the surgery was noted to be successful.  He reported that his left knee worsened in August 2009.  He reported a burning sensation and pain in the right anteromedial knee joint line.  He denied giving way and locking and reported that he could walk several miles.  He reported flare-ups lasting 12 to 48 hours, precipitated by weather changes, and occurring about twice a month.  He did not use assistive devices.  X-rays of the left knee revealed mild degenerative changes and suprapatellar effusion.  An left knee MRI was normal.  Following a physical examination, the diagnosis was status postoperative meniscus derangement of the left knee, with mild traumatic arthritis.  No opinion was offered regarding etiology.

On August 2010 VA examination, the examiner noted the history of left meniscal injury and surgical repair in 2002 (not during a period of active duty).  The Veteran reported pain and swelling associated with running over the years; he had been on a walking profile for his annual physical fitness test since approximately 2000.  He reported an episode of increased pain upon alighting from a Chinook helicopter at night around October or November 2009, with increased pain and swelling afterward.  He sought medical attention and was given an injection in the knee, which did not help.  He reported that his left knee remained symptomatic, with chronic pain rather than intermittent flare-ups, and with intermittent episodes of swelling.  He reported pain with running and weather changes, but did not report locking or giving way.  He wore an over-the-counter knee brace approximately once a month.  Following a physical examination, the impressions included status post arthroscopic meniscectomy of the left knee and early degenerative changes.  The examiner opined that there was no event in service that caused a knee injury, noting that the Veteran had a permanent "no running" profile.  The examiner was uncertain if the Veteran had arthritis secondary to trauma, and opined that the Veteran had very minimal to mild degenerative changes which were likely related to the aging process and probably some acceleration of the process secondary to the meniscectomy.  The examiner noted that the claims file was unavailable but the previous examination was reviewed.  It was noted that the Veteran reported that his initial knee injury occurred in March 1991 when he jumped from a tank (the examiner did not know whether it was on active duty or not), and the examiner opined that this appeared to be the onset of the Veteran's knee problems.  Based on the reported history, the examiner opined that it is as likely as not that the Veteran sustained the torn meniscus in 1991 as he continued to have problems over the years afterward, with a subsequent need for surgery in approximately 2002; the examiner identified the 1991 knee as the genesis or onset of the Veteran's left knee problems.  

On March 2013 VA records review and medical opinion, the reviewing physician noted that in 2002 the Veteran had a left meniscal injury and underwent surgical repair; he had two periods of active duty after the documented surgical repair.  The reviewing physician noted that on August 2010 VA examination, the Veteran was diagnosed with status post arthroscopic meniscectomy of the left knee and early degenerative changes.  The reviewing physician noted that the Veteran's STRs do not show any treatment of a left knee condition; while a profile was noted on July 2004 entrance examination based on surgery of the left knee, and he complained of knee pain on his January 2006 exit examination, there were no complaints of knee pain on March 2010 exit examination.  The reviewing physician noted that mild degenerative changes were found on April 2010 X-ray of the left knee but there was no soft tissue or ligamentous injury suspected on MRI of the left knee from May 2010.  The Veteran had not had any subsequent knee surgeries after the military or since 2002.  Based on these findings, the reviewing physician opined that there is no reason to believe that the Veteran's left knee disability, which clearly and unmistakably pre-existed service, was aggravated beyond its natural progression by his active duty military service.  The reviewing physician noted that the Veteran had no complaints of knee pain on his most recent exit examination and had minimal abnormalities noted on X-ray and MRI of the left knee after leaving the military.

In a March 2014 statement, the Veteran stated that in March 2005 he received medical care for a left knee injury incurred while on base perimeter security patrol.  He stated that he was given acupuncture until he was transferred to another location.  He stated that he did not receive records from the treatment site, and that his records were lost.

On October 2014 VA examination, the Veteran reported that his left knee symptoms began around 1998 and gradually worsened, especially noted by running.  He was discovered to have a meniscus derangement, and surgery was performed in 2002.  The Veteran reported that his left knee began to worsen in August 2009, with gradual worsening of pain over the years.  He reported that he injured his left knee alighting from a Chinook helicopter at night in November 2009; he reported that he stepped wrong and experienced knee pain, and was seen by Army medical staff and given medication.  He reported intermittent knee pain from daily flare-ups related to the amount or type of activity performed.  May 2010 X-rays of the left knee were noted to show mild degenerative changes.  Following a physical examination, the examiner opined that the Veteran's left knee disability, which clearly and unmistakably pre-existed service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted the Veteran's tours of active duty service and the history of left meniscal injury with surgical repair in 2002; with two subsequent periods of active duty service (July 2004 to January 2006 and May 2009 to May 2010).  The examiner noted that status post left knee arthroscopic meniscectomy with degenerative changes was diagnosed in August 2010; that review of STRs found no documentation of left knee treatment therein; that a profile (for the knee) was assigned on July 2004 active duty service entrance examination; and that the veteran endorsed a history of left knee pain on January 2006 post-deployment examination.  The examiner also noted that thereafter, in a March 2010 report of medical assessment, the Veteran did not report any problems with his knees.  An April 2010 X-ray showed mild degenerative changes, a May 2010 left knee MRI was interpreted as showing no soft tissue or ligamentous injury was suspected, and an October 2014 X-ray mild degenerative changes, stable since previous exam in April 2010.  The examiner opined that a review of the medical literature found that degenerative joint disease/osteoarthritis is likely to develop status post injury/surgical procedure of a joint.  Based on these findings, the examiner opined that the Veteran's left knee disability clearly and unmistakably pre-existed his service, and that the diagnosis of left knee degenerative joint disease is as likely as not a development of meniscus repair.

The record clearly shows, that a left knee disability was first manifested, diagnosed and treated in 2002 (not during a period of Federalized active duty service).  [In that regard it is noteworthy that on August 2010 VA examination the Veteran provided a history of a left knee injury sustained jumping from a tank in March 1991 (during a period of Federalized service), and that the examiner then attributed the onset of the Veteran's left knee problems to such injury.  However, the examiner clearly indicated that the opinion was not based on review of the record, but relied on the history the Veteran provided.  As that history is unsupported by, and inconsistent with contemporaneous records (including STRs from the 1990/91 period of Federalized service) and also, significantly, at variance with the history he provided at all other times, the Board finds it not credible, and that the opinion based on such history has no probative value.]

The record clearly reflects that the Veteran's left knee disability became manifest sometime between his periods of Federalized service in 1990/91 and from July 2004 to January 2006 (precisely when is unclear as he has reported onset of complaints with running in 1998 and the record shows he underwent surgery for an acute injury, a meniscal tear, in 2002).  Regardless, he has not identified/alleged a federalized period of active duty during that interim period when he sustained a left knee injury, and service connection for a left knee disability on the basis that it was incurred or aggravated during a qualifying period of service prior to 2004 is not warranted.  

As a postoperative left knee disability (post meniscal repair with traumatic arthritis) was noted on the Veteran's examination for entry on his next certified period of Federalized service (in July 2004), for consideration is whether or not the pre-existing left knee disability was aggravated during/by the Veteran's subsequent periods of Federalized active duty service, from July 2004 to January 2006, and from May 2009 to May 2010.  Aggravation is established by showing an increase in disability during service.  Whether a disability increased in severity during/as a result of service is determined by reviewing the evidence regarding the state of the disability before, during, and after the period of active duty service.  Notations in the Veteran's STRs reflect that he had complaints of multiple joint pain (including in the knees); endorsed a history of joint pain on separation from active duty in January 2006; and in September 2009 was seen for an acute episode of knee complaints (swelling and pain).  However, no such complaints were noted on his March 2010 service separation examination.  Consequently a chronic increase in severity of left knee disability during service discernible to a layperson/capable of lay observation is not shown.  What remains then is essentially a medical question, i.e., whether the knee findings during and following service reflect a quantifiable increase in  left knee pathology during/as a result of service.   
The preponderance of the competent (medical) evidence is against a finding that the Veteran's pre-existing left knee disability increased in severity during/was aggravated by his periods of Federalized active duty service from July 2004 to January 2006 and/or from May 2009 to May 2010.  In a March 2013 medical opinion based on review of the record and in the opinion offered on October 2014 VA examination (which the Board finds to be the most probative evidence in the matter) both providers found that any increase in severity of the Veteran's left knee disability was due to the natural progression of the pre-existing disability and not due to superimposed pathology acquired during Federalized service.  Both providers cited to supporting clinical data, including comparisons of pre-service and separation and postservice reports of diagnostic studies such as X-rays and MRIs, expressed familiarity with the entire record (and when significant events occurred), and cited to medical literature (which indicates that degenerative changes are prone to develop post-surgical procedures on a joint.  Because there is no probative (medical opinion/treatise) evidence to the contrary, the Board finds these VA opinions e persuasive.  

Postservice the Veteran has reported increased symptomatology.  He is competent to observe ongoing or increased left knee symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, to the extent that his statements attempt to establish that the underlying pathology of his left knee disability increased in severity during service beyond the natural progress of the disease, he is not competent to provide such an opinion, as pathology underlying orthopedic complaints (such as in the instant case) is established by examination and interpretation of diagnostic studies by persons with medical training/expertise.  

In fact, there is no objective evidence that there was chronic worsening of the Veteran's left knee disability during service.  Logically, any significant worsening would have been noted on the March 2010 service separation examination (including April 2010 X-rays and May 2010 MRI.  Instead, they show the mild arthritis noted on 2004 service entrance.  That the service separation examination was silent regarding worsening of the left knee when other disabilities were noted is evidence weighing against a finding that the Veteran's left knee disability indeed worsened during service.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing left knee disability was incurred in or was aggravated by his service.  Therefore, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.

Increased ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Hemorrhoids

A July 2010 rating decision granted the Veteran service connection for hemorrhoids, rated 0 percent, effective June 25, 2010.

Under 38 C.F.R. § 4.114, Code 7336, mild or moderate hemorrhoids warrant a 0 percent rating.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.

On May 2010 VA examination, the Veteran reported an irritating hemorrhoid that was worse when he was suited with his body armor.  He had obtained Preparation H from a medic but he denied any episode of hemorrhoidal bleeding during his overseas deployment.  On physical examination, there was a nonthrombosed external hemorrhoid without evidence of bleeding or fissure.  The diagnoses included external hemorrhoids, nonthrombosed without history of complicating bleed.  The examiner noted that the hemorrhoid was only intermittently symptomatic and was addressed with over-the-counter topical anti-irritant; the Veteran had not required surgery for the condition and it had not limited his job performance.

On July 2011 VA examination, the Veteran reported that he had had some internal hemorrhoids that would act up about twice every six months with some bleeding.  He used Preparation H for five to six days and the symptoms resolved.  On physical examination, there was a hemorrhoidal tag which was estimated 0.5 centimeter in width.  There was no hemorrhage, erosion, or thrombosis.  No other internal abnormalities were noted.  The impressions included hemorrhoids.

On October 1, 2014 VA examination, the Veteran reported a history of recurrent bleeding hemorrhoids since service, occurring every two to three weeks related to strenuous activity, and lasting two weeks with daily bleeding.  He reported large or thrombotic irreducible hemorrhoids, with excessive redundant tissue evidencing frequent recurrences, with persistent bleeding.  He used Preparation H suppositories and cream daily with decreased strenuous activity for relief.  On physical examination, there were no external hemorrhoids and only skin tags were noted.  Very tender internal hemorrhoids were noted, with no blood on examination.  The examiner opined that the hemorrhoids impacted on the Veteran's ability to work in that he could not perform strenuous activity.  The examiner noted that the Veteran used Preparation H suppositories and cream on a daily basis, even during non-flare times, for preventive measures to maximize his non-flare times.

Based on these results, a November 2014 rating decision granted a 20 percent rating for external hemorrhoids, effective October 1, 2014 (the date of VA examination showing increased severity based on the Veteran's self-reports).

Additional VA treatment records throughout the appeal period show symptoms largely similar to those noted on the VA examinations described above.  

The reports of the VA examinations, the VA treatment records, and lay statements, overall, provide evidence against this claim, as they do not show that prior to October 1, 2014, the Veteran's hemorrhoids were large, thrombotic, irreducible with excessive redundant tissue evidencing frequent recurrences.  The medical evidence also does not show persistent bleeding with secondary anemia or fissures prior to October 1, 2014.

Continuing the analysis, the Board notes that, from October 1, 2014, the Veteran's hemorrhoids have been assigned the maximum schedular rating provided for the disability.  As noted above, under this Code, a (maximum) 20 percent rating is warranted if there is persistent bleeding with secondary anemia or with fissures.  38 C.F.R. § 4.114.  Hence, to establish entitlement to a further increase the Veteran must show that such is warranted on an extraschedular basis. 

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence or allegation of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Nor is there anything about the disability that results in an unusual or exceptional disability picture, e.g., hospitalizations for, marked occupational impairment due to the disability are neither shown, nor alleged. 

The Board notes the lay statements submitted by the Veteran in support of this claim.  However, as the symptoms and associated impairment of function of the Veteran's hemorrhoids fall squarely within the parameters of the criteria for the 0 percent and 20 percent ratings assigned and never meet (or approximate) the criteria for the next higher rating, nor do they describe impairment not encompassed by the schedular criteria so as to present a reason for referral for extraschedular consideration, an increased rating is clearly not warranted.  

The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

GERD

The rating schedule does not provide a specific code for GERD or Barrett's esophagus; the "staged" ratings assigned are by analogy to the criteria for rating hiatal hernia.  38 C.F.R. § 4.20.  On review of those criteria, the Board finds the analogy appropriate, as the symptoms of GERD and Barrett's esophagus most approximately resemble the symptoms and impairment in the criteria for rating hiatal hernia (under Code 7346).  

Under Code 7346, a 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted.  38 C.F.R. § 4.114.

Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

On May 2010 VA examination, the Veteran reported worsening heartburn over the previous 5 years.  His symptoms of acid reflux were sporadic and he only addressed it occasionally.  He had used Tums and Rolaids, but during his recent deployment to Iraq, he experienced sharp retrosternal discomfort; he was evaluated and told he likely suffered from a hiatal hernia and was provided Prilosec and medication to calm the stomach.  He reported that he occasionally used over-the-counter omeprazole to address heartburn pain, which he tolerated well with good relief of symptoms.  There was no history of gastrointestinal bleeding, constipation or diarrhea.  He denied current complaints and was not taking any pharmacologic agents.  An April 2010 upper GI study revealed GERD with a small gastric diverticulum and a small polyp in the gastric antrum; laboratory studies were benign in terms of anemia.  On physical examination, there were no abdominal masses and bowel sounds were normoactive.  There were no umbilical, ventral, or inguinal hernias.  The diagnoses included GERD, well-controlled on intermittent proton pump inhibitor therapy.  The examiner stated that the Veteran did not take daily medications for GERD but addressed the condition when it was symptomatically prominent.

On June 2010 treatment, endoscopy results showed mild esophagitis that appeared to be Grade A; there was no definite evidence of Barrett's, based on biopsy.  The Veteran was taking Prilosec daily, which had improved his symptoms, in addition to stopping BC Powders and modifying his diet.  The impression was GERD/esophagitis.  Dr. Fox stated that the Veteran continued to need proton pump inhibitor for control and prescribed Nexium.

On July 2011 VA examination, the Veteran reported some burning discomfort in the chest in the upper epigastric to the right side area over the liver.  He reported the discomfort felt like a sharp knife and happened at least once a month.  He reported having days when he has constipation and other days when he has diarrhea, about two or three days of either one alternating, in a regular pattern.  He reported that he took Nexium from time to time, not on a daily basis, which controlled his symptoms, and after several days he would stop taking it.  He reported that he changed his diet and left out spicy foods.  He did not report any nausea, vomiting, weight loss, dysphagia, or any other gastrointestinal symptoms.  On physical examination, the abdomen was soft without tenderness, masses or organomegaly.  The impressions included GERD.

In a February 2012 statement, the Veteran stated that he experiences severe gastrointestinal pain at least twice per month, starting in the early evening and lasting until early morning.  He reported having daily symptoms of vomiting after eating, and diarrhea or constipation.  He reported that he ate bland foods as spices caused increased symptoms.  He took over-the-counter medications including Rolaids, Gas-X, and Imodium.  He took prescription Nexium and Prilosec.

On February 2012 VA examination, the diagnosis was irritable bowel syndrome.  The Veteran reported alternating diarrhea and constipation, including constipation for two to three days followed by two to three days of constipation.  He reported being abdominal distention with excessive gas.  He reported that any type of food seasoning makes him nauseated, and he reported occasional vomiting.  He did not report weight loss, malnutrition, serious complications, or other general health effects attributable to an intestinal condition.

On June 19, 2013 treatment, the Veteran complained of esophageal reflux problems.   Test results revealed mucosa suggestive of Barrett's esophagus, hiatal hernia in the cardia, and the friability and erythema in the whole stomach was compatible with gastritis.  He was advised to continue with his current medications.

In an April 2014 statement, the Veteran stated that he was prescribed Prilosec, which he took daily.  He stated that his symptoms included dysphagia at least four times per week, heartburn almost daily, reflux at least twice per week, regurgitation at least twice per week, nausea and vomiting at least once per month, and disturbed sleep three times per week due to these symptoms.  He stated that he was treated for left shoulder pain of unknown etiology.  He stated that the Prilosec worked to some degree but the symptoms still occurred as described with medication.

On July 2014 VA examination, the Veteran reported GERD symptoms on a daily basis including pyrosis, reflux, and regurgitation each morning.  He reported vomiting four or more times per year, with average duration of less than one day.  He reported frequent eructation and avoiding spicy foods.  He tried taking proton pump inhibitors but had other gastrointestinal issues with the medication; he now took Rolaids.  He swallowed normally and his appetite was good, but he avoided eating much to try to minimize his symptoms.  He reported that he had lost 20 pounds over the previous 5 months.  There was no esophageal stricture, spasm of the esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  Upper GI studies showed a small diverticulum of the gastric cardia.  The examiner opined that the current UGI study showed no reflux but did not exclude GERD since the reflux may be intermittent; the examiner opined that the Veteran's symptoms are compatible with GERD and do not impact on his ability to work.

Based on these results, a November 2014 rating decision granted a 10 percent rating for GERD, effective June 19, 2013 (the date of private treatment records showing increased severity).

Additional VA treatment records throughout the appeal period show symptoms largely similar to those found on the VA examinations described above.  

Significantly, on the May 2010 VA examination which was the basis for the 0 percent "stage" of the ratings assigned by the AOJ, the Veteran reported symptoms including retrosternal pain and heartburn.  Also significant is that these types of symptoms are observable by the person experiencing them (more so than by an examiner).  The Board finds no reason to question the credibility of the Veteran's report on that examination, and finds that it reasonably reflects that he had the symptoms reported throughout the period under consideration.  As the symptoms described meet the schedular criteria for a 10 percent rating under Code 7346, the Board finds that such rating is warranted throughout from the award of service connection for GERD.

The analysis proceeds to consideration whether a rating in excess of 10 percent is warranted for any period of time under consideration.   The evidence of record does not include any records showing that the above-listed criteria for a 30 percent rating were met (or approximated) at any time during the evaluation period.  Notably, the criteria for a 30 percent rating in Code 7346 are stated in the conjunctive and must all be met to warrant such rating.  At no time since the Veteran's discharge from service is it shown that he had persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The Veteran contends that his disability meets the criteria for a higher rating due to his having daily GERD symptoms including pyrosis, reflux, and regurgitation, with vomiting four or more times per year and frequent eructation.  However, these symptoms are contemplated in the 10 percent rating assigned.  As the medical evidence does not indicate that the Veteran's symptoms of GERD cause considerable impairment of his health, the criteria for a 30 percent rating are not met.

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence or allegation of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability is not raised by the record in the context of the claims on appeal.  While an examiner has opined that the hemorrhoid disability may impact on employment to the extent that the Veteran must limit strenuous activity, there is nothing in the record to suggest (nor does the Veteran allege) that the disability renders him incapable of working.


ORDER

Service connection for a left knee disability is denied.

Ratings for hemorrhoids in excess of 0 percent prior to October 1, 2014 and/or in excess of 20 percent from that date are denied.

A 10 percent rating for GERD is granted from (the earlier effective date of) May 25, 2010, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent for GERD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


